DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Reference numeral 11, shown in Fig. 2 
Reference numeral 442, shown in Fig. 6
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
The specification does not set forth reference numeral 11, shown in Fig. 2
The specification does not set forth reference numeral 442, shown in Fig. 6
Appropriate correction is required.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 5 lines 3-4 reads “coupled to one of the two front wheels, and the second clutch is coupled to the other of the two front wheels” and should read “coupled to one of the two rear wheels, and the second clutch is coupled to the other of the two rear wheels”
claim 11 line 6 reads “the first transmission gears allow” and should read “the first transmission gear allowing”
claim 11 line 8 reads “the diving member” and should read “the driving member”
Claim 16 lines 3-4 reads “coupled to one of the two front wheels, and the second clutch is coupled to the other of the two front wheels” and should read “coupled to one of the two rear wheels, and the second clutch is coupled to the other of the two rear wheels”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "the wall of the mounting groove" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the second direction" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-8, 10, 12, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sueshige et al. (US 6354414 B1) hereinafter “Sueshige”.

Regarding claim 1, Sueshige discloses a walk-behind machine (a mower 100, see Fig. 10) comprising: 
a chassis (body frame 101); 
a handle (103) connected to the chassis; 
a plurality of wheels (116, 102) for supporting the chassis and being rotatable relative to the chassis; 
a motor (104) mounted to the chassis and used for providing a driving force for rotating at least one of the plurality of wheels; and 
a transmission mechanism (114) connecting the motor with the at least one of the plurality of wheels, wherein the transmission mechanism comprises: 

wherein, in the driving state, the motor is capable of driving the at least one of the plurality of wheels to rotate in a first direction, and 
wherein, when the motor stops rotating and the first clutch is in the driving state, the at least one of the plurality of wheels rotate in a second direction opposite to the first direction to drive the first clutch to switch from the driving state to the unlocked state (col. 13 lines 28-30 and col. 9 lines 26-58).

Regarding claim 2, Sueshige discloses the walk-behind machine of claim 1, wherein when the first clutch is in the unlocked state, the motor is activated to rotate in the first direction to drive the first clutch to switch from the unlocked state to the driving state (col. 13 lines 30-36).

Regarding claim 4. The walk-behind machine of claim 1, wherein the transmission mechanism further comprises: 
a transmission shaft (115) for mounting the clutch; and 
a gearbox (30) connecting the motor with the at least one of the plurality of wheels.

Regarding claim 5, Sueshige discloses the walk-behind machine of claim 1, wherein the plurality of wheels comprises two front wheels (102) and two rear wheels (116), the transmission mechanism further comprises a second clutch (see Fig. 11, a clutch 136 is located on each end of 115), the first clutch is coupled to one of the two front wheels, and the second clutch is coupled to the other of the two front wheels (col. 12 lines 17-20).

Regarding claim 6, Sueshige discloses the walk-behind machine of claim 1, wherein the plurality of wheels comprises a first wheel and a second wheel (see Fig. 11, two rear wheels 116 are shown), the transmission mechanism further comprises a second clutch, the first clutch is coupled to the first wheel, and the second clutch is coupled to the second wheel (col. 12 lines 17-20).

Regarding claim 7, Sueshige discloses the walk-behind machine of claim 6, wherein the transmission mechanism further comprises a transmission shaft for mounting the first clutch and the second clutch, the first clutch is mounted at one end of the transmission shaft, and the second clutch is mounted at the other end of the transmission shaft (see Fig. 11).

Regarding claim 8, Sueshige discloses the walk-behind machine of claim 1, further comprising: 
a mowing blade (107) for mowing grass, 
wherein the mowing blade is mounted to the chassis and is rotatable relative to the chassis.

Regarding claim 10. The walk-behind machine of claim 1, wherein the first clutch comprises: 
a movable member (73) capable of moving between a locked position in which the first clutch is in the driving state and an unlocked position in which the first clutch is in the unlocked state; 
a driving member (144) for driving the movable member to move; 
a transmission shaft (115) connected to the motor and driven by the motor to rotate; 
a fixing member (135) coupled to the transmission shaft or as a part of the transmission shaft and forming a driving surface (135c) capable of driving the movable member; and 
an outer ring member (71) sleeved on the transmission shaft, connected to the at least one of the plurality of wheels to drive the at least one of the plurality of wheels to rotate and forming a mounting groove (71c), 

wherein when the motor stops rotating and the first clutch is in the driving state, the at least one of the plurality of wheels rotate in a second direction opposite to the first direction to drive the driving member to rotate such that the driving member drives the movable member to move to the unlocked position (col. 13 lines 28-30 and col. 9 lines 26-58).

Regarding claim 12, Sueshige discloses a walk-behind machine comprising: 
a chassis (101); 
a handle (103) connected to the chassis; 
a plurality of wheels (102, 116) for supporting the chassis and being rotatable relative to the chassis; 
a motor (104) mounted to the chassis and used for providing a driving force for rotating at least one of the plurality of wheels; and 
a transmission mechanism (114) for transmitting the power output from the motor to the at least one of the plurality of wheels, wherein the transmission mechanism comprises: 
a clutch (136) having a driving state where the motor is capable of driving the at least one of the plurality of wheels to rotate (col. 12 lines 34-36) and an unlocked state where the at least one of the plurality of wheels are free to rotate relative to the motor (col. 12 lines 37-39), 
wherein, in the driving state, the motor is capable of driving the at least one of the plurality of wheels to rotate in a first direction, and 
wherein, when the motor stops rotating and the clutch is in the driving state, the at least one of the plurality of wheels rotate in the first direction to drive the clutch to switch from the driving state to the unlocked state (col. 13 lines 28-30 and col. 9  lines 26-58).

Regarding claim 13, Sueshige discloses the walk-behind machine of claim 12, wherein when the clutch is in the unlocked state, the motor is activated to rotate in the first direction to drive the clutch to switch from the unlocked state to the driving state (col. 13 lines 30-36).

Regarding claim 15, Sueshige discloses the walk-behind machine of claim 12, wherein the transmission mechanism further comprises: 
a transmission shaft (115) for mounting the clutch; and 
a gearbox (30) connecting the motor with the at least one of the plurality of wheels.

Regarding claim 16, Sueshige discloses The walk-behind machine of claim 12, wherein the plurality of wheels comprises two front wheels (102) and two rear wheels (116), the transmission mechanism further comprises a second clutch (see Fig. 11, a clutch 136 is located on each end of 115), the first clutch is coupled to one of the two front wheels, and the second clutch is coupled to the other of the two front wheels (col. 12 lines 17-20).

Regarding claim 17, Sueshige discloses the walk-behind machine of claim 12, wherein the plurality of wheels comprises a first wheel and a second wheel (see Fig. 11, two rear wheels 116 are shown), the transmission mechanism further comprises a second clutch, the first clutch is coupled to the first wheel, and the second clutch is coupled to the second wheel (col. 12 lines 17-20).

Regarding claim 18, Sueshige discloses the walk-behind machine of claim 17, wherein the transmission mechanism further comprises a transmission shaft for mounting the first clutch and the 

Regarding claim 19, Sueshige discloses the walk-behind machine of claim 12, further comprising: a mowing blade (107) for mowing grass, wherein the mowing blade is mounted to the chassis and is rotatable relative to the chassis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sueshige in view of Heath et al. (US 9856930 B2) hereinafter “Heath”.

Regarding claim 3, Sueshige discloses the walk-behind machine of claim 1.
Sueshige does not disclose wherein when the first clutch is in the unlocked state, the motor is activated to rotate in the second direction to drive the first clutch to switch from the unlocked state to the driving state.
In a similar mower, Heath discloses a mower with a clutch that allows the wheels to be driven both forwardly and backwardly (col. 7 lines 61-67). 


Regarding claim 14, Sueshige discloses the walk-behind machine of claim 12.
Sueshige does not disclose wherein when the clutch is in the unlocked state, the motor is activated to rotate in the second direction to drive the clutch to switch from the unlocked state to the driving state.
In a similar mower, Heath discloses a mower with a clutch that allows the wheels to be driven both forwardly and backwardly (col. 7 lines 61-67). 
It would be obvious to one of ordinary skill in the art to provide the mower disclosed by Sueshige with the ability to be driven backwardly, as disclosed by Heath, as a way of allowing an operator to more easily pull the mower up sloping ground.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sueshige in view of Cox (US 6681909 B2).

Regarding claim 9, Sueshige discloses the walk-behind machine of claim 1. Sueshige further discloses that the clutch mechanisms disclosed can be applied to various devices other than lawn mowers (col. 16 lines 15-20).
Sueshige does not disclose an auger for clearing snow, wherein the auger is mounted to the chassis and is rotatable relative to the chassis.
In the same field of endeavor, Cox discloses a walk behind machine where the working device (94) may be either a mower (45) or auger (43). 


Regarding claim 20, Sueshige discloses the walk-behind machine of claim 12. Sueshige further discloses that the clutch mechanisms disclosed can be applied to various devices other than lawn mowers (col. 16 lines 15-20).
 Sueshige does not disclose an auger for clearing snow, wherein the auger is mounted to the chassis and is rotatable relative to the chassis.
In the same field of endeavor, Cox discloses a walk behind machine where the working device (94) may be either a mower (45) or auger (43). 
It would be obvious to one of ordinary skill in the art to provide the walk behind device disclosed by Sueshige with an auger instead of a mower, as disclosed by Cox, as a way of mowing grass and clearing snow with the same implement. 

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         




/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671